Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 11, 2014

                                       No. 04-13-00885-CV

                                  IN RE Gary A. CAMPBELL,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-10935
                         Honorable Janet P. Littlejohn, Judge Presiding

                                          ORDER
       Appellant Gary A. Campbell, an inmate acting pro se, filed a notice of appeal with this
court on December 18, 2013. Appellant’s notice of appeal states he is currently incarcerated,
shows his return address as the Bexar County Adult Detention Center, and states he is indigent.
        Because Appellant is an inmate and asserts he cannot pay costs, Appellant must file in
this court within TWENTY DAYS of the date of this order (1) a separate affidavit listing the
previous pro se actions he has brought and (2) a certified copy of his inmate trust account
statement. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2013) (applying
affidavit and other requirements to inmate appeals effective January 1, 2012); id. § 14.004
(requiring a pro se inmate asserting inability to pay costs to file a detailed list of previous pro se
actions and a certified copy of the inmate’s trust account statement).
       Appellant’s affidavit and certified statement must be timely filed and must meet the
applicable statutory requirements. E.g., id. § 14.004(a) (affidavit of actions); id. § 14.004(b)
(dispositions); id. § 14.004(c) (account statement).
        We warn Appellant that this court may dismiss the appeal if Appellant fails to timely file
the statutorily required documents. Cf. Douglas v. Turner, 10-13-00031-CV, 2013 WL 2245653,
at *2 (Tex. App.—Waco May 9, 2013, no pet.) (dismissing an appeal where an inmate failed to
comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex.
App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent inmate’s suit
without notice or hearing for failing to file the previous actions affidavit).
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court